         Case 3:20-cv-00361-BAJ-RLB           Document 28       03/04/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA



  LLOYD PLUMBAR, ET AL. CIVIL ACTION

  VERSUS

  JEFF LANDRY, ET AL. NO. 20-00361-BAJ-KLB

                                  RULING AND ORDER

       Before the Court is Defendant Jason Ard's Motion to Dismiss Pursuant to

Rule 12(b)(6) (Doc. 19). The Motion is opposed. See (Doc. 20-1). Defendant filed a

Reply. See (Doc. 21). For the reasons stated herein, the Motion is DENIED.

 I. BACKGROUND

       Cockfighting has been prohibited in Louisiana since 2008. See La. Stat. Ann.

§ 14:102.23. On April 29, 2020 Plaintiff Lloyd Plumbar was charged with several

misdemeanor criminal charges for cockfighting. (Doc. 1, ^ 15). Plumbar is the Pastor

of Plaintiff Holy Fight Ministries, a church whose congregation "hold[s] the sincere

religious belief. . . that cockfighting is an integral and essential part of their religious

faith." U. at I 13.


       On June 12, 2020 Plaintiffs filed suit against Scott Perrilloux in his official

capacity as District Attorney of Louisiana s 21st Judicial District, and Jason Ard in

his official capacity as Sherriff of Livingston Parish1, alleging violations of the Free

Exercise and Establishment Clauses of the First Amendment of the United States



1 Plaintiffs also filed suit against Jeff Landry, in his official capacity as Attorney General of
Louisiana. Plaintiffs claims against Defendant Landry have since been dismissed. (Doc. 18).
           Case 3:20-cv-00361-BAJ-RLB     Document 28     03/04/21 Page 2 of 6




Constitution, as well as a violation of the Free Exercise Clause of the Louisiana

Constitution. (Doc. 1, p. 4-8). Plaintiffs' Complaint requested four specific categories


of relief: a temporary restraining order prohibiting enforcement of La. Stat. Ann.


§ 14:102.23 against Plaintiffs; a permanent injunction prohibiting enforcement of La.

Stat. Ann. § 14:102.23 against Plaintiffs; compensatory, nominal, punitive, and other


damages, and; attorney's and expert witness fees. (Doc. 1, p. 8).


       On June 25, 2020, the Court held a hearing on Plaintiffs request for a

temporary restraining order. (Doc. 14). The motion was subsequently denied. See


(Doc. 18). Subsequently, Defendant Jason Ard filed the instant Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(6), asserting that Plaintiffs have failed

to state a cause of action against him under federal or state law.


II. LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires a short and plain statement of

the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "To

survive a motion to dismiss, a complaint must contain sufficient factual matter,


accepted as true, to 'state a claim to relief that is plausible on its face. Ashcroft v.


Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       "Determining whether a complaint states a plausible claim for relief [is] ... a


context-specific task that requires the reviewing court to draw on its judicial


experience and common sense." Id. at 679. [F]acial plausibility" exists "when the


plaintiff pleads factual content that allows the court to draw the reasonable inference
         Case 3:20-cv-00361-BAJ-RLB          Document 28      03/04/21 Page 3 of 6




that the defendant is liable for the misconduct alleged." Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, the complaint need not set out "detailed factual allegations,"


but something more than labels and conclusions, and a formulate recitation of the


elements of a cause of action is required. Twombly, 550 U.S. at 555. When conducting


its inquiry, the Court must (<accept[| all well-pleaded facts as true and viewQ those

facts in the light most favorable to the plaintiff." Bustos v. Martini Club Inc., 599 F.3d

458, 461 (5th Cir. 2010) (quotation marks omitted).

III. ANALYSIS

       In their Opposition to the Motion Plaintiffs concede that their request for

preliminary injunction is now moot. (Doc. 20-1, p. 3). Plaintiffs also failed to address


any arguments related to their Establishment Clause claim. Thus, these claims are


abandoned. See Robertson v. Gautreaux, No. CV 16-341-JJB-RLB, 2017 WL 690542,


at *6 (M.D. La. Feb. 21, 2017), aff'd inpart, 731 F. App'x 337 (5th Cir. 2018) (holding

that a failure to address a defendant's arguments for dismissal as abandonment).


Plaintiffs' sole remaining claim is that Louisiana Revised Statutes section 14^102.23

violates their free exercise rights under the First Amendment and the Louisiana

Constitution.2 (Doc. 1, p. 6).


       The Free Exercise Clause of the Louisiana State Constitution and the Free

Exercise Clause of the United States Constitution, as applied to the states through




2 Plaintiffs have arguably waived this claim by asserting that the arrest at issue evidenced
secular cockfighting and was therefore "an isolated incident and not the way Plaintiffs
normally conduct their worship services." (Doc. 20-1, p. 4). However, because this was not
argued in Plaintiffs original complaint, the Court will analyze Plaintiffs' Free Exercise
Claim as pleaded.
          Case 3:20-cv-00361-BAJ-RLB        Document 28      03/04/21 Page 4 of 6




the Fourteenth Amendment, are nearly identical. As such, an analysis of Plaintiffs'


state and federal free exercise claims can proceed under the same analytical


framework.3 The protections of the Free Exercise Clause under the United States


Constitution arise if "the law at issue discriminates against some or all religious

beliefs or regulates or prohibits conduct because it is undertaken for religious

reasons. Church of the Lukumi Babalu Aye, Inc. v. City ofHialeah, 508 U.S. 520, 532

(1993).

       In analyzing a Free Exercise Clause claim, a law that is neutral and of general


applicability need not be justified by a compelling governmental interest" even if the

application of that law happens to present a burden on a particular religious practice.


Id. The concepts of neutrality and general applicability are intertwined such that a

law that fails to satisfy the neutrality requirement will likely fail to satisfy the

requirement of general applicability, and vice versa. Id. at 531-32. A law burdening


religious practice that is not neutral or not of general application must undergo strict


scrutiny analysis. Id. at 546.


       Plaintiffs have not put forth any evidence that the law is not neutral or

generally applicable. Louisiana Revised Statutes section 14:102.23 provides, in

pertinent part, that:


        c[i]t shall be unlawful for any person to: [o]rganize or conduct any
       commercial or private cockfight wherein there is a display of combat or
       fighting among one or more domestic or feral chickens and in which it is


3 See Cunningham v. City of Shreveport, 407 F.Supp.Sd 595, 610 (W.D. La. Aug. 22, 2019);
See also Seegers v. Parker, 241 So. 2d 213, 216-17 (1970) ("The great simUarity of the
establishment clause of our Constitution and that of the United States Constitution allows
us to use the United States Supreme Court interpretations of the federal clause as an aid for
interpreting our own. ).
         Case 3:20-cv-00361-BAJ-RLB        Document 28     03/04/21 Page 5 of 6




       intended or reasonably foreseeable that the chickens would be injured,
       maimed, mutilated, or killed."

       La. Rev. Stat. § 14:102.23(A)(l) (2019).

       The text of the law indicates that the law's purpose is to prevent animal

cruelty, as it only bans cockfighting where it is foreseeable that a chicken may be

injured. Louisiana is not alone in enacting such a provision. Indeed, Louisiana was


the last of the fifty states to outlaw cockfighting. See United States v. Olney, No. 1:13-

CR-2094-TOR-19, 2016 WL 660886, at *2 (E.D. Wash. Feb. 18, 2016), aff'd, 693 F.

App'x 652 (9th Cir. 2017). Further, the prohibition of acts of cruelty towards animals

"has a long history in American law, starting with the early settlement of the

Colonies." United States of America v. Stevens, 559 U.S. 460, 469 (2010).

       It is true that facial neutrality is not necessarily determinative. Church of the

Lukumi Babalu Aye, 508 U.S. at 534. However, Plaintiffs cite to nothing that

indicates that Louisiana s prohibition on coekfighting was drafted with the intent to

discriminate against religious conduct. Plaintiffs merely argue that the cockfighting

ban burdens their religious freedoms. (Doc. 20-1, p. 4). However, a religious belief—


no matter how sincerely held—does not act as an absolute shield against generally


applicable laws. See, e.g. Reynolds v. United States, 98 U.S. 145 (1879); Braunfeld v.


Brown, 366 U.S. 599 (1961) (plurality opinion) ("[T]lie freedom to act, even when the

action is in accord with one's religious convictions, is not totally free from legislative


restrictions. ).


       Because Plaintiffs have failed to establish that the statute is not neutral and

not of general applicability, they have failed to state a claim upon- which relief can be
           Case 3:20-cv-00361-BAJ-RLB    Document 28   03/04/21 Page 6 of 6




granted.


IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiffs claims against Defendant, Jason Ard in his

official capacity as Shemff of Livingston Parish are DISMISSED WITH

PREJUDICE.



                                                          ^
                            Baton Rouge, Louisiana, this ^ '— day of March, 2021




                                        JUDGE BRIANCA. JACKSON
                                        UNITED STATE?~DlSTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
